EXECUTIVE EMPLOYMENT AGREEMENT




This Employment Agreement (the "Agreement") is entered into as of the 10th day
of September, 2012 between Jean-François Jauvin ("Employee") and Xumanii, a
Nevada corporation (the "Company").




WHEREAS, Employee and the Company desire to enter into this Agreement setting
forth the terms and conditions for the employment relationship of Employee with
the Company during the Term (as defined below).




NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Agreement hereby agree as follows:




1.

Services




1.1.

Employment. During the Term (as defined below), the Company hires Employee to
perform such services as the Company may from time to time reasonably request
consistent with Employee's position with the Company (as set forth in Section 2
hereof) and Employee's stature and experience in the industry (the "Services").
The Services and authority of Employee shall include management and supervision
of the Company’s technology department. For purposes of this
Agreement, "Affiliates" shall mean, as to any person, any other person
controlled by or under common control with (or, where applicable, controlling),
directly or indirectly, such person; and "person" shall mean any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust, unincorporated organization or government or other
agency or political subdivision thereof, or any other entity.




1.2.

Location. During the Term, Employee's Services shall be performed in the Ottawa,
Canada area or any other area of Employee’s convenience which permits regular
communication via telephone, Internet or other popular medium with employees,
officers, directors, customers and other affiliates as needed to effectively
carry out duties as described herein. Employee acknowledges and understands that
officers and other participants critical to the Company’s business are dispersed
nationally and internationally, and that such dispersion will increase
substantially as the Company grows. The parties therefore acknowledge and agree
that the nature of Employee's duties hereunder may require domestic and
international travel from time to time.




1.3.

Term. The term of Employee's employment under this Agreement (the "Term") shall
commence on the 10th day of September, 2012 (the "Effective Date") and shall end
on September 9th, 2015 unless sooner extended or terminated in accordance with
the provisions of this Agreement. For purposes of this Agreement, "Employment
Year" shall mean each twelve-month period during the Term commencing on
September 10th, and ending on September 9th, of the following year. In the event
the parties decide to extend this Agreement for an additional three year Term,
any extension agreed upon must be done so in writing and executed by the Company
and Employee no later than 5 p.m. Eastern Standard Time on  September 9th, 2015.




1.4.

Exclusivity. Under this Agreement, Employee represents that he shall not, in his
individual capacity or otherwise, render services or accept employment from any
other company, or become an officer, controlling shareholder or partner in any
other entity than the Company for the duration of this agreement.
Notwithstanding anything to the contrary stated in this Agreement, Employee may
acquire and/or retain, as an investment, and take customary actions (including
the exercise or conversion of any securities or rights) to maintain and preserve
Employee's ownership of any one or more of the following (provided such actions,
other than passive investment activities, do





not unreasonably interfere with Employee's Services hereunder): (i) securities
of any corporation that are registered under Sections 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and that are
publicly traded as long as Employee is not part of any control group of such
corporation and, in the case of public corporations in competition with the
Company,  such securities do not constitute more than five percent of the voting
power of that public company; (ii) any securities of a partnership, trust,
corporation or other person so long as Employee remains a passive investor in
that entity and so long as such entity is not, directly or indirectly, in
competition with the Company, (iii) securities or other interests now owned or
controlled, in whole or in part, directly or indirectly, by Employee in any
corporation or other person and which are identified on Schedule 1.4 hereto; and
(iv) securities of the Company or any of its Affiliates. Nothing in this
Agreement shall be deemed to prevent or restrict Employee's ownership interest
in the Company and its Affiliates or Employee’s ability to render charitable or
community services.   




2.

Power and Authority.




2.1.

During the Term, Employee shall be the Chief Technology Officer of the Company.




2.2.

During the Term, all employees in the Technology department shall report to
Employee (directly or through such channels as the CEO shall designate).
Employee shall report directly to the CEO of the Company.




2.3.

The Company may from time to time during the Term appoint Employee to one or
more additional offices of the Company. Employee agrees to accept such offices
if consistent with Employee's stature and experience and with the type of
offices with the Company held by Employee.




2.4.

Confidentiality. Employee acknowledges that in furnishing his Services to the
Company, he will, through the Term, come into close contact with many
confidential affairs of the Company, including confidential information about
technology, costs, profits, sales, pricing policies, operational methods, and
other confidential information not readily available to the public
(the "Confidential Materials"). In recognition of the foregoing, Employee
covenants and agrees that Employee will not intentionally disclose any material
Confidential Materials to anyone outside the Company and its Affiliates during
the Term except in the course of rendering the Services or with the Company’s
written consent. For purposes of this Agreement, the term "Confidential
Materials" does not include information which at the time of disclosure has
previously been made generally available to the public by any means other than
the wrongful act of Employee in violation of this Section. Employee may use and
disclose Confidential Materials to the extent necessary to assert any right or
defend against any claim arising under this Agreement, the Company’s 2012 Stock
Option Plan and Agreement to be entered into by and among the Company and
Employee (the "Option Agreement") and any other documents entered into pursuant
to or contemplated by the foregoing (this Agreement, the Option Agreement, and
any other documents entered into pursuant to or contemplated by the foregoing
are collectively referred to herein as the "Transaction Documents"). Employee
may also use and disclose Confidential Materials to the extent necessary to
assert any right or defend against any claim pertaining to Confidential
Materials or their use, to the extent necessary to comply with any applicable
statute, constitution, treaty, rule, regulation, ordinance or order, whether of
the United States, any state thereof, or any other jurisdiction applicable to
Employee after giving prior notice to the Company (time permitting), or if
Employee receives a request to disclose all or any part of the information
contained in the Confidential Materials under the terms of a subpoena, order,
civil investigative demand or similar process issued by a court of competent
jurisdiction or by a governmental body or agency, whether of the United States
or any





state thereof, or any other jurisdiction applicable to Employee after giving
prior notice to the Company (time permitting).




2.5.

Indemnification. The Company shall indemnify Employee to the fullest extent
allowed by applicable law. Without limiting the foregoing, Employee shall be
entitled to the benefit of the indemnification provisions contained on the date
hereof in the Bylaws of the Company and any applicable Bylaws of any Affiliate,
notwithstanding any future changes therein, and Employee shall also be entitled
to the benefit of the Indemnification Agreement attached hereto as
Exhibit "A" which shall be entered into between the Company and Employee
concurrently with the execution of this Agreement. In addition, the Company
shall provide Employee with directors and officer’s insurance as provided for
herein.




3.

Compensation.




As compensation and consideration for the Services provided by Employee during
the Term pursuant to this Agreement, the Company agrees to pay to Employee the
compensation set forth below.




3.1.

Fixed Annual Compensation. The Company shall pay to Employee salary ("Fixed
Annual Compensation") at the rate of $100,000 per annum beginning on September
10th 2012; at the rate of $137,500 per annum beginning on September 10th 2013;
and at the rate of $175,000 per annum beginning on September 10th 2014. Fixed
Annual Compensation is payable to the Employee in accordance with the Company’s
usual salary practices, but in no event less than once monthly.




3.2.

Bonus. Under this Agreement, Employee shall be entitled to participate in the
highest bonus incentive program (hereafter “BIP”) set up by the Board. While the
specific structure and trigger mechanisms for the BIP are at the sole discretion
of the Board, the BIP shall afford Employee the opportunity to earn a minimum of
$100,000 in cash bonuses through the Employee’s accomplishment of specific
pre-identified reasonable milestones in the development of the Company’s
business. Any payments under the BIP shall be paid annually to Employee and
shall be paid no later than the end of the first quarter following the Company’s
fiscal year-end. In addition to the BIP, Employee shall also be entitled to such
additional bonus, if any, as may be granted by the Board or compensation or
similar committee thereof in the Board's (or such committee's) sole discretion
based upon Employee's performance of his Services under this Agreement.




3.3.

Additional Compensation. The Employee shall be entitled to receive an annual
bonus no less than zero point Two Percent (0.2%) of Adjusted Gross Sales. For
the purpose of this Agreement, Adjusted “Adjusted Gross Sales” shall mean Gross
Sales minus all fixed costs. Further, the Employee shall be entitled to receive
such additional bonus payments or incentive compensation as may be determined at
any time or from time to time by the Board of Directors of the Company (or any
authorized committee thereof) in its discretion.




3.4.

Additional Compensation. The Employee shall be entitled to receive a “signing
bonus” of $10,346.




4.

Expenses; Additional Benefits




4.1.

Vacation. Employee shall be entitled to an aggregate of two weeks of paid
vacation during the first Contract Year and three weeks paid vacation during the
Second and Third contract Year. Employee shall take vacation at times determined
by the Employee, however, with the appropriate consideration for the Company’s
business needs. In addition, Employee shall be entitled to holidays generally
observed in Canada and Province of Ontario.




4.2.

Employee Business Expense Reimbursement. Employee shall be entitled to
reimbursement of all business expenses for which Employee makes an adequate
accounting to the Company beginning on the effective date hereof. The
determination of the adequacy of the accounting of the foregoing expenses shall
be within the reasonable discretion of the Company’s independent certified
accountants taking into consideration the substantiation requirements of the
Internal Revenue Code of 1986, as amended (the "Code"). Employee shall be
entitled to cash reimbursement for expense items, including extended travel.
Employee shall be entitled to cash reimbursement for ordinary expenses,
including phone and local travel, at the sole option of Employee.




4.3.

Stock Option Plan and Agreement. Concurrently with the execution of this
Agreement and in consideration for the execution thereof, Employee shall be
entitled to participate in the Company’s Stock Option Plan setup by the board,
which represents a material inducement to Employee's willingness to enter into
this Agreement.




4.4.

Directors and Officers Liability Insurance. Employee shall be entitled to the
protection of any insurance policies the Company or any of its Affiliates may
elect to maintain generally for the benefit of its directors and officers
against all costs, charges and expenses whatsoever incurred or sustained by
Employee or his legal representatives in connection with any action, suit or
proceeding to which Employee (or his legal representatives or other successors)
may be made a party by reason of Employee being or having been a director or
officer of the Company or any of its Affiliates or Employee serving or having
served any other enterprises as a director, officer or employee at the request
of the Company. The Company shall provide and maintain at all times during the
Term and for a period of six years thereafter such a directors and officers
insurance policy covering Employee and his legal representatives, issued by a
reputable and financially-sound insurance carrier of national standing which is
acceptable to Employee, and providing coverage in the amount of at least
$1,500,000.




4.5.

 Medical and Dental Insurance. Employee shall be entitled to comprehensive
medical and dental insurance (from a reputable and financially-sound insurance
carrier of national standing which is acceptable to Employee) for himself and
his immediate family. Such insurance shall cover at the minimum 100% of all
hospitalization costs and 85% of other medical costs, with the annual deductible
not exceeding $500 per person. There shall be no cap on benefits for the medical
insurance, and the annual cap for dental insurance benefits shall not be less
than $3,000. The Company may either provide these benefits directly to Employee
or promptly reimburse Employee for the cost of such benefits, at the Company’s
election.




4.6.

Life Insurance Policy. The Company shall provide Employee with a whole-life life
insurance policy (from a reputable and financially-sound insurance carrier of
national standing which is acceptable to Employee) for his benefit in the amount
of not less than $1,000,000 (the "Life Insurance Policy"). The Company agrees to
make all premium payments under the Life Insurance Policy; provided, however,
that Employee or Employee's assignee reserve the right (either before or after
the Company obtains such life insurance policy) to require the Company to pay
directly to Employee or the assignee the premiums for such policy (and to assign
the policy to Employee or assignee if the Company has already obtained such
policy) so that Employee or the assignee own(s) the policy and Employee or the
assignee make(s) the premium payments. Employee or the assignee shall be
entitled to name the beneficiary or beneficiaries of such policy and, upon
expiration (or earlier termination) of the Term, Employee or the assignee shall
have the right to require the Company to assign any rights it may have in such
policy freely. Employee agrees that the Company may secure additional insurance
on Employee's life for the benefit of the Company.




4.7.

Disability Insurance. In addition to any disability benefits or insurance
coverage provided to Employee through any group disability plan of the Company
or its Affiliates, the Company shall provide Employee with disability insurance
with one or more substantial carriers providing the maximum amount of disability
benefits to Employee that are available under a disability policy with an annual
premium of $20,000. The Company shall pay such annual premium of $20,000
directly to the insurance company; provided, however, that Employee reserves the
right (either before or after the Company obtains such disability insurance
policy) to require the Company to pay directly to Employee the premiums for such
policy (and to assign the policy to Employee or Employee's assignee if the
Company has already obtained such policy) so that Employee or Employee's
assignee own(s) the policy and make(s) the premium payments. Employee or
Employee's assignee may supplement or increase such insurance coverage by paying
additional premiums in excess of the $20,000 annual premium to be paid by the
Company. Upon expiration (or earlier termination) of the Term, Employee shall
have the right to require the Company to assign any rights it may have in such
disability insurance policy to Employee or Employee's assignee.  




4.8.

Additional Benefits. In addition to the foregoing, Employee shall receive and
continue to receive such additional benefits ("Additional Benefits") and such
additional and fringe benefits as he now enjoys. Such Additional Benefits to be
received by Employee shall include without limitation (i) business-class air
travel for all trips (domestic and foreign) made by Employee in connection with
Employee's Services to the Company or its Affiliates, (ii) customary health,
medical and dental insurance for Employee and his immediate family.




4.9.

Other Agreements. Concurrently with the execution of this Agreement, Employee
and the Company shall enter into other Transaction Documents that have not been
previously executed.




4.10.

General. Employee shall be entitled to participate in any profit-sharing,
pension, health, sick leave, holidays, personal days, insurance or other plans,
benefits or policies (not duplicative of the benefits provided hereunder)
available to the employees of the Company or its Affiliates on the terms
generally applicable to such employees.




4.11.

Asset Sale or Merger. In the event of a sale of all of the assets or a merger in
which the Company is not the surviving entity and in which the Company is valued
at $50,000,000 or more, Employee will be entitled to the greater of 0.5% of the
gross proceeds of the value of the transaction or $250,000 in cash to be paid
upon the transaction’s closing.




4.12.

No Reduction of Benefit or Payment. No payment or benefit made or provided under
this Agreement shall be deemed to constitute payment to Employee or his legal
representative or guardian in lieu of, or in reduction of, any benefit or
payment under an insurance, pension or other benefit plan, and no payment under
any such plan shall reduce any payment or benefit due under this Agreement.




5.

Termination for Cause by the Company




5.1.

Reasons and process for Termination for Cause. The Company may terminate this
Agreement, for Cause (with the ramifications described below), only pursuant to
the “Xumanii, Executive Termination Policy version 1.0”, or as a result of the
Employees death.




5.2.

Effects of Termination for Cause. In the event this Agreement is terminated for
Cause, all obligations under this Agreement by the Company shall cease as of the
effective receipt date of the Notice of Termination by Employee. The Company
shall pay the Fixed Annual Compensation up





to the date of termination, and have no further obligations to Employee under
this Agreement. Additionally, in the event this Agreement is terminated for
Cause, the Employee is prohibited from taking employment with a direct or
indirect competitor of the Company for a period of three year after the
termination. The Company may also pursue damages and injunctive relief from
Employee as compensation for its damages. Employee, on the other hand, may
initiate legal action against the Company in the event Employee finds the
termination unjustified.




6.

Termination for Not-for-Cause by the Company




6.1.

Reasons and process for Termination for Not-for-Cause. The Company may terminate
this Agreement, for Not-for-Cause (with the ramifications described below),
pursuant to the “Xumanii Inc., Executive Termination Policy version 1.0”.




6.2.

Effects of Termination Not-for-Cause.  In the event this Agreement is terminated
Not-for-Cause, all obligations under this Agreement by the Company shall cease
as of the effective receipt date of the Notice of Termination by Employee.
Employee's obligations to provide Employee’s Services under this Agreement and
Employee’s authority under the TOR shall cease as of the effective receipt of
the Notice of Termination for Not-for-Cause. Employee will be entitled for a
pro-rated bonus under Section 3 for the Contract Year in which the termination
occurred and all and any unvested stock and options Employee or any of
Employee's assignee holds in the Company or its Affiliates shall have vested
immediately. Employee shall have no restrictions to furnish the Services of the
Employee. Additionally, in the event this Agreement is terminated for
Not-for-Cause, the Employee is prohibited from taking employment with a direct
or indirect competitor of the Company for a period of three year after
termination.




7.

Termination for Disability of Employee




7.1.

Employee’s incapacity. If, as a result of Employee's incapacity to materially
perform the Services required under this Agreement because of physical or mental
illness, as evidenced by Employee having been absent from his duties for two
consecutive months or for more than an aggregate of twelve months in any
Contract Year, the Board may give Employee a Disability Notice, which will be
the first step in the parties attempts to terminate or amend this Agreement with
mutual consent.




7.2.

Mandatory good faith dialogue. Upon the receipt of the Disability Notice by
Employee, Employee and the Company shall engage in a good faith dialogue to
agree on a resolution to the matter that is sensitive to the Company’s business
needs as well as the Employee’s situation.




7.3.

Termination for Disability. In the event the parties after 30 days have not
reached an agreement on the necessary amendments to this Agreement or terms for
a mutual separation agreement, and the Employee’s incapacity persists, the Board
may decide to terminate the Employee for Disability, by sending Employee a
Notice of Termination for Disability.




7.4.

Effects of Termination for Disability. Upon the termination of this Agreement
for Disability of Employee, Employee shall be entitled to receive (i) the Fixed
Annual Compensation that would otherwise be payable hereunder to the end of the
month in which such termination occurs and for three months thereafter; (ii) any
bonus due and earned throughout the time period established in Section 3 of this
Agreement any amounts earned pursuant to the terms of this Agreement but unpaid
at the time of termination. Whenever compensation is payable to Employee
hereunder during a time when Employee is partially or totally disabled and such
disability (except for the provisions hereof) would entitle Employee to
disability income or other special compensation





according to the terms of any plan now or hereafter provided by the Company or
according to any policy of the Company in effect at the time of such disability,
the payments to Employee hereunder shall be inclusive of any such disability
income or other special compensation  and shall not be in addition thereto. If
disability income is payable directly to Employee by an insurance company under
an insurance policy paid for by the Company, then any such disability income
paid during the thirty (30) months following the Date of Termination shall be
considered to be part of the payments to be made by the Company, and not in
addition thereto, and shall be paid to the Company, up to but not to exceed the
amount of payments actually made by the Company. All disability income paid to
Employee by said insurance company (i) during the thirty (30) months following
the termination date in excess of the payments actually made by the Company, and
(ii) after thirty (30) months following the termination shall be the sole
property of Employee, as the case may be, pursuant to the terms of such
insurance policy and shall not be required to be paid to the Company.




8.

Termination by Employee for Material Breach




8.1.

Employee shall have the right to terminate this Agreement in the event of a
Material Breach by the Company. For purposes of this Agreement, "Material
Breach" shall mean any of the following:




8.1.1.

The breach by the Company of a material term, condition or covenant of this
Agreement;




8.1.2.

 A reduction by the Company in the Fixed Annual Compensation set forth in
Section 3.1;




8.1.3.

The failure by the Company to provide Employee with the Employee Benefits
(provided that the failure to provide any such benefits which individually and
in the aggregate are immaterial shall not constitute Material Breach);  




8.2.

Material Breach Notice by Employee. In the event Employee wishes to pursue a
termination of the Agreement on the account of a material breach by the Company,
Employee may send to the Board a Notice of Material Breach describing in detail
the nature and required corrective action to cure the alleged breach.  Unless
the Board formally objects to the Notice of Material Breach or responds and
cures the breach within four weeks from its receipt, Employee have the right to
terminate this Agreement by sending a Notice of Termination for Breach to that
effect no earlier than the latest date by which the Company could still object
or cure the Notice of Material Breach, but no later than 60 days from the
Company’s receipt of the Notice of Material Breach.




8.3.

Effect of the Company’s objection. In the event the Company receives a Notice of
Breach from Employee and does not consider the allegations in the notice to be
valid, it has the right to object to the contents of the Notice by informing
Employee to such effect in writing within four weeks. In the event of an
objection by the Company to a Notice of Material Breach, the following process
shall apply:




8.4.

The Board shall call a special meeting to allow Employee to state Employee's
position on the matter and to allow for the parties to resolve the situation.
Employee shall be allowed to have outside legal counsel present at such meeting.




8.5.

In the event the parties fail to resolve the matter in such meeting, the parties
will submit the dispute to binding arbitration in accordance with Section 12
hereunder.  Employee shall have the right upon request to such effect to cease
providing Services for the duration of the arbitration. In the event the result
of the arbitration confirms a material breach by the Company, Employee may at





Employee's election terminate this Agreement or accept a possible cure offered
by the Company. In the event the arbitration does not find that a material
breach by the Company existed, the Company shall not be required to pay the
Fixed Annual Compensation for any period during which Employee did not provide
the Employee’s Services as called for in this Agreement.




8.6.

Effects of Termination by Employee for Material Breach. An effective termination
by Employee resulting from a material breach of the Company shall be considered
a Termination Not-for-Cause by the Company.




9.

Termination by Employee for Change in Control




9.1.

Definition of "Change in Control." For purposes of this Agreement, "Change in
Control of the Company” means a change in control (except Changes in Control
effected with the express consent of Employee) of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement, including, but not limited to (i) a
transaction or series of related transactions resulting in a change in
beneficial ownership of more than 40% of the outstanding equity securities of
the Company; (ii) or a sale of all or substantially all of the assets of the
Company.  




9.2.

Termination Notice for Change of Control. In the event of an occurrence of
Change of Control (as defined above), Employee shall have the right for a 30 day
period upon becoming aware of the Change of Control to notify the Company of
Employee's intention to terminate this Agreement based on this occurrence by
sending a the Board a Notice of Disputed Change of Control.  Unless the Board
formally responds to the Notice of Disputed Change in Control with an offer to
address the Employee's concerns by amending this Agreement in four weeks from
its receipt, Employee shall have the right to terminate this Agreement by
sending a Notice of Termination for Change of Control to that effect no earlier
than the latest date by which the Company could still object or cure the Notice
of Disputed Change of Control but no later than 30 days from the Company’s
receipt of the Notice of Disputed Change of Control.




9.3.

In the event the Board has responded to the Notice of Disputed Change in Control
with an offer to address Employee's concerns, the parties shall engage in
meaningful good faith negotiations for a period of 60 days to amend or renew
this Agreement to the satisfaction of both parties. In the event no agreement
has been reached after the 60-day period, Employee shall have the right to
terminate this Agreement by sending a Notice of Termination for Change of
Control.




9.4.

Effect of termination for Change of Control. An effective termination by
Employee resulting from a Change in Control of the Company shall be considered a
Termination Not-for-Cause by the Company.




9.5.

For the sake of clarity, a Change in Control does not give the Company (or the
company acquiring it) any new rights. Anything herein contained to the contrary
notwithstanding, in the event the Company experiences either a “change in
control” transaction as defined herein, including, but not limited to, a merger,
acquisition or sale of a controlling interest in the corporation as stated
above, the terms and conditions of this Agreement shall remain in effect and in
full force, all stock, options, warrants and any other consideration due
Employee, or Employee's assignee. Employee shall become fully vested and such
action the Company shall not in any way diminish, affect or compromise
Employee’s rights under this Agreement.

9.6.




10.





Contingent re-negotiation of fixed payments for contract




10.1.

In the event the Company’s revenues during the fiscal year that ends closest to
the end of the Third Contract Year exceed $20 million or the net income of the
Company exceeds $5 million, Employee shall have the right to send the Company a
“Re-negotiation Request”.




10.2.

Upon the Company’s receipt of the Re-negotiation Request the parties will engage
in a 60 day good faith negotiation to adjust the Fixed Annual Compensation to
better reflect Employee’s contribution to the success of the Company.




10.3.

In the event the Employee and the Company should fail to agree on mutually
acceptable revised Fixed Annual Compensation, Employee shall have the right for
30 days thereafter terminate this agreement by giving notice to such effect.




10.4.

In the event this Agreement is terminated by Employee pursuant to Section 10
above, the Company shall have no obligation to Employee and Employee shall have
no obligation to the Company under this Agreement, except that the termination
of this Agreement shall take effect four weeks after the notice during which
period the Employee shall facilitate a smooth transition of his duties. In
addition, the Employee is prohibited from taking employment with a direct or
indirect competitor of the Company for a period of three year after the
Termination.




11.

General




11.1.

Applicable Law Controls. Nothing contained in this Agreement shall be construed
to require the commission of any act contrary to law and wherever there is any
conflict between the provisions of this Agreement and any material statute, law,
ordinance or regulation contrary to which the parties have no legal right to
contract, then the latter shall prevail; provided, however, that in any such
event the provisions of this Agreement so affected shall be curtailed and
limited only to the extent necessary to bring them within applicable legal
requirements, and provided further that if any obligation to pay the Fixed
Annual Compensation, Bonus or any other amount due Employee hereunder is so
curtailed, then such compensation or amount shall be paid as soon thereafter,
either during or subsequent to the Term, as permissible.




11.2.

Waiver/Estoppel. Any party hereto may waive the benefit of any term, condition
or covenant in this Agreement or any right or remedy at law or in equity to
which any party may be entitled, but only by an instrument in writing signed by
the parties to be charged. No estoppel may be raised against any party except to
the extent the other parties rely on an instrument in writing, signed by the
party to be charged, specifically reciting that the other parties may rely
thereon. The parties' rights and remedies under and pursuant to this Agreement
or at law or in equity shall be cumulative and the exercise of any rights or
remedies under one provision hereof or rights or remedies at law or in equity
shall not be deemed an election of remedies; and any waiver or forbearance of
any breach of this Agreement or remedy granted hereunder or at law or in equity
shall not be deemed a waiver of any preceding or succeeding breach of the same
or any other provision hereof or of the opportunity to exercise such right or
remedy or any other right or remedy, whether or not similar, at any preceding or
subsequent time.




11.3.

Attorneys' Fees and Costs. Subject to in any action, suit or proceeding brought
by any party hereto with respect to this Agreement, its subject matter or the
actions, statements or conduct of any or each of the parties in the negotiation,
execution or performance of this Agreement, the prevailing party shall be
entitled to recover from the other parties all reasonable costs and expenses





incurred in connection therewith, including but not limited to attorneys' fees,
attorneys' costs and court costs.




11.4.

Notices. Any notice that the Company is required or may desire to give to
Employee hereunder shall be in writing and may be served by delivering it to
Employee, or by sending it to Employee by certified mail, return receipt
requested (effective five days after mailing) or overnight delivery of the same
by delivery service capable of providing verified receipt (effective the next
business day), or facsimile (effective twenty-four hours after receipt is
confirmed by person or machine), at the address set forth below, or such
substitute address as Employee may from time to time designate by notice to the
Company. Any notice that Employee is required or may desire to serve upon the
Company hereunder shall be in writing and may be served by delivering it
personally or by sending it certified mail, return receipt requested or
overnight delivery, or facsimile (with receipt confirmed by person or machine)
to the address set forth below, or such other substitute address as the Company
may from time to time designate by notice to Employee.







The Company:

Xumanii

1000 EAST WILLIAM STREET SUITE 204

CARSON CITY, NV, 89701




Employee:

Jean-François Jauvin

1000 EAST WILLIAM STREET SUITE 204

CARSON CITY, NV, 89701







11.5.

Governing Law. This Agreement shall be governed by, construed and enforced and
the legality and validity of each term and condition shall be determined in
accordance with the internal, substantive laws of the State of Nevada applicable
to agreements fully executed and performed entirely in Nevada.




11.6.

Captions. The paragraph headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.




11.7.

No Joint Venture. Nothing herein contained shall constitute a partnership
between or joint venture by the parties hereto.




11.8.

Assignability. Employee may assign all or any portion of his rights to receive
compensation hereunder to any corporation at least fifty percent (50%) of the
capital stock of which is owned or controlled by Employee, to any other entity
in which Employee owns or controls at least fifty percent of the total ownership
interests, to trusts for the benefit of the family of Employee, to charitable
trusts or to trusts for the benefit of any charitable purpose, or to any charity
or non-profit organization. Notwithstanding any other provision hereof, Employee
shall be permitted to establish loan-out companies to provide his services to
the Company and assign this Agreement thereto, subject to the delivery by
Employee of a customary personal adherence letter. The Company may not assign
this Agreement or any portion of its rights or obligations hereunder. This
Agreement shall be fully effective and binding upon the successors in interest,
assigns and Affiliates of the Company.




11.9.

Modification/Entire Agreement. This Agreement may not be altered, modified or
amended except by an instrument in writing signed by all of the parties hereto.
No person, whether or





not an officer, agent, employee or representative of any party, has made or has
any authority to make for or on behalf of that party any agreement,
representation, warranty, statement, promise, arrangement or understanding not
expressly set forth in this Agreement or in any other document executed by the
parties concurrently herewith ("Parol Agreements"). This Agreement and all other
documents executed by the parties concurrently herewith constitute the entire
agreement between the parties and supersede all express or implied, prior or
concurrent, Parol Agreements and prior written agreements with respect to the
subject matter hereof. The parties acknowledge that in entering into this
Agreement, they have not relied and will not in any way rely upon any Parol
Agreements.




11.10.

Severability. If any term, provision or covenant in this Agreement is held to be
invalid, void or unenforceable, (i) the remainder of the terms, provisions and
covenants in this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any section of this Agreement containing any such provision held to
be invalid, void or unenforceable that are not themselves invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable.




11.11.

No Mitigation; No Offset. Without limiting any other provision hereof, the
Company agrees that any income and other employment benefits received by
Employee from any and all sources before, during or after the expiration or
termination of this Agreement for any reason shall in no way reduce or otherwise
affect the Company's obligation to make payments and afford benefits hereunder.
The Company shall have no right to offset against any payments or other benefits
due to Employee under this Agreement the amount of any rights, claims or damages
it or its Affiliates may have against Employee, including, without limitation,
any claims by reason of any breach or alleged breach of this Agreement by
Employee.




12.

Arbitration.




12.1.

Company and Employee each hereby irrevocably agree to submit any and all
disputes between them arising under this Agreement to binding, non-appealable
arbitration, to be conducted in accordance with this Section. The parties
further agree irrevocably to submit themselves, in any suit to confirm the
judgment or finding of such arbitrator, to the jurisdiction of the Superior
Court for the State of Nevada, and hereby waive and agree not to assert (by way
of motion, as a defense or otherwise) (a) any and all objections to jurisdiction
that they may have under the laws of the State of Nevada or the United States,
and (b) any claim (i) that it or [he/she] is not subject personally to
jurisdiction of such court, (ii) that such forum is inconvenient, (iii) that
venue is improper, or (iv) that this Agreement or its subject matter may not for
any reason be arbitrated or enforced as provided in this Section 12.




12.2.

The aggrieved party shall, upon written notice to the other, submit any dispute
or controversy respecting actual or alleged breach of, or interpretation of, or
enforcement of, this Agreement to binding non-appealable arbitration before a
retired judge of the Superior Court of the State of Nevada, to be conducted by
means of a reference pursuant to the applicable sections of the Nevada Code of
Civil Procedures. Within ten (10) business days after receipt of the notice
submitting a dispute or controversy to arbitration, the parties shall attempt in
good faith to agree upon an arbitrator to whom the dispute will be referred and
on a joint statement of contentions. Failing agreement thereto within ten (10)
business days after receipt of such notice, each party shall name three (3)
retired judges and thereafter either party may file a petition seeking the
appointment of one of the persons named by the party as a referee by the
presiding Judge of the Superior Court, which petition shall recite in a clear
and meaningful manner the factual basis of the controversy between the





parties and the issues to be submitted to the referee for decision. Each party
hereby agrees that service of process in such action will be deemed accomplished
and completed when a copy of the documents is sent in accordance with the notice
provisions hereof.




12.3.

The hearing before the referee shall be held within thirty (30) days after the
parties reach agreement as to the identity of the referee (or within thirty (30)
days after the appointment of a referee by the court). Unless more extensive
discovery is expressly permitted by the referee, each party shall have only the
right to two document production requests, shall serve but two sets of
interrogatories and shall only be entitled to depose those witnesses which the
referee expressly permits, it being the parties' intention to minimize discovery
procedures and to hold the hearing on an expedited basis. The referee shall
establish the discovery schedule promptly following submission of the joint
statement of contentions (or the filing of the answer to the petition) which
schedule shall be strictly adhered to. To the extent the contentions of the
parties relate to custom or practice in the Company’s business model, or the
technical industry generally, or to accounting matters, the referee shall select
an independent expert or accountant (as applicable) with substantial experience
in the industry segment involved to provide recommendations to the referee. All
decisions of the referee shall be in writing and shall not be subject to appeal.
The referee shall make all rulings in accordance with Nevada law and shall have
authority equal to that of a Superior Court judge, to grant equitable relief in
an action pending in Superior Court in which all parties have appeared.




12.4.

Except as otherwise provided in this Agreement, the fees and costs of the
referee and of any experts retained shall be shared equally by the parties to
such dispute. The referee shall award legal fees, disbursements and
reimbursement of other expenses to the prevailing party for such amounts, if
any, as determined by the referee to be appropriate. Judgment upon the referee's
award may be entered as if after trial in accordance with Nevada law.




12.5.

Contractual Nomenclature. All references herein to "Dollars" or "$" shall mean
Dollars of the United States of America, its legal tender for all debts public
and private. Wherever used herein and to the extent appropriate, the masculine,
feminine or neuter gender shall include the other two genders, the singular
shall include the plural, and the plural shall include the singular.




12.6.

Publicity. Neither party shall issue any press release or announcement of nor
relating to the execution of, or any terms, provisions or conditions contained
in this Agreement without the other party's prior approval of the content and
timing of any such announcement or announcements.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.










___/s/ Alexandre Frigon________

By:  Alexandre Frigon, President










 ____/s/ Jean-François Jauvin ____

By: Jean-François Jauvin, Employee






